DETAILED ACTION
This Office Action is responsive to the amendment for application 16/256,968 filed on 13 July 2021. Claims 1, 8, and 15 have been amended, and new claim 21 has been added.
Claims 1-6, 8-13, 15-19, and 21 have been allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The rejections of claims 1-6, 8-13, 15-19, and 21 have been withdrawn.

Allowable Subject Matter
Claims 1-6, 8-13, 15-19, and 21 are allowed, being herein renumbered claims 1-18.

The following is an examiner’s statement of reasons for allowance:
As applicant points out on pages 7-8 of the remarks dated 13 July 2021, the prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 1 “selecting a reclamation process, wherein the reclamation process is selected from a plurality of reclamation processes based on the allocation target associated with each virtual machine, wherein the selected reclamation process is used to reclaim physical memory allocated to each virtual machine; and using the selected reclamation process to reclaim 
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims are allowed
Any comments that Applicant considers necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174.  The examiner can normally be reached on Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/J.R.L/            Examiner, Art Unit 2196                                                                                                                                                                                            
/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196